Citation Nr: 1700958	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial increased rating for lumbosacral spine strain with spondylolisthesis and degenerative joint disease, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his May 2011 substantive appeal (VA Form 9), the Veteran requested a Board
hearing before a Veterans Law Judge at the RO by videoconference.  He
subsequently withdrew his Board hearing request and instead requested a hearing
before a Decision Review Officer (DRO) at the RO.

The Veteran was notified that his DRO hearing had been scheduled for a date in
July 2013 by way of a May 2013 letter.  This letter was sent to his address of record
and was not returned as undeliverable.  A copy of this letter was also sent to his
representative.  The Veteran failed to appear for the scheduled DRO hearing.  To
the Board's knowledge, he has offered no explanation as to why he failed to appear
for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this
appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2016).

In September 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.



The issue of entitlement to an increased rating for lumbosacral spine strain with spondylolisthesis and degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA compensation purposes.

2.  Tinnitus was not present in service or for years thereafter, and is not etiologically related to active military service.

3.  The Veteran's right knee disability is manifested by limitation of flexion, which is not functionally limited to 30 degrees or less; and limitation of extension, which is not functionally limited to 10 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


3.  The criteria for a rating in excess of 10 percent for right knee disability have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5858, 5259, 5260, 5261, 5262, 5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  The record reflects that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice as to each of the claims decided herein. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Those "chronic" disorders include sensorineural hearing loss and tinnitus.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. 
§ 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The U.S. Court of Appeals for Veterans Claims has determined that tinnitus should also be recognized as a "chronic" disorder.  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss disability because it is related to noise exposure while serving for 17 years in an artillery unit during active duty.

Service treatment records show normal hearing bilaterally at entrance examination in May 1975, with a significant threshold shift noted in February 1980 at 6000 hertz in the right ear.  In April 1993, there was a second significant threshold shift of greater degree noted bilaterally across frequency.  Exit evaluation showed hearing loss in the right ear and a significant threshold shift in the left ear.  However, there is no evidence during service of hearing loss for VA compensation purposes.  Nevertheless, the Board notes that the Veteran's DD-214 shows that he served in an artillery unit during active duty.  Therefore, his reports of noise exposure during active duty are conceded.

Furthermore, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran was afforded VA audiology examinations in April 2009 and July 2015.  The level of hearing loss measured during the examinations does not meet the requirements for a current disability under VA's regulations codified at 38 C.F.R. 
§ 3.385.

Simply stated, while the Veteran's exposure to loud noise during service is conceded, his hearing (while maybe not as good as it once was) is still within a range of normal for VA purposes.  If it get worse, he may refile the claim. 

While the Veteran is competent to report current bilateral hearing loss and a continuity of symptoms since service, it would require medical expertise to say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 
38 C.F.R. § 4.85 (a) (2016) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, he would not be competent to say that his hearing loss met the thresholds of 38 C.F.R. § 3.385. 

Accordingly, the Board finds that as the weight of the evidence is against a finding that there is a current bilateral hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014).

Tinnitus

The Veteran also contends that he has tinnitus related to his military service.

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

In April 2009, the Veteran filed his claim seeking service connection for tinnitus.  He stated that his tinnitus disability began in 1975, five years after he was discharged from service.  As noted above, the Veteran's exposure to in-service acoustic trauma is conceded. 

The Veteran's April 2009 VA examination notes that he complained of hearing loss and tinnitus, due to military noise exposure, and occasional, bilateral humming and tinnitus, approximately once a month, accompanied by a sensation of fullness, pressure and itchiness in both ears.  He did not indicate when his tinnitus began.  The examiner concluded that the rare episodes of head noise the Veteran described were consistent with normal auditory function and did not represent tinnitus with an etiology of noise exposure.  The examiner did not provide a rationale for his opinion, and therefore, the opinion lacks probative value.

The Veteran was afforded another VA examination in July 2015.  He indicated that his tinnitus pre-existed military service, and that he had ringing in the ears all his life.  The examiner opined it is less likely than not that the Veteran's tinnitus is related to his military service.  The examiner noted that the Veteran could not recall a specific onset, and could not report an in-service event, injury or illness associated with the onset of his reported tinnitus.  There is no contrary medical opinion of record.

The Board has considered the Veteran's claim that he has experienced tinnitus all his life.  

No evidence of tinnitus was found on the Veteran's service entrance examination.  Furthermore, although the Veteran has reported experiencing tinnitus all his life, and therefore, prior to his military service, there is no documentary evidence of any pre-service complaints or treatment for tinnitus of record to support his claim.  

The records show that the first reference of the Veteran's reports of tinnitus is in his October 2008 claim for service connection, over 15 years after his discharge from service.  This passage of time weighs significantly against a finding of direct service connection for tinnitus.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Board finds it significant that the Veteran, though claiming to have experienced tinnitus for most of his life, never reported it, including when examined for entrance and discharge from service, until many years after service, when he decided to seek benefits.  The Board finds his account of having tinnitus at any point in service or before 2008 to lack credibility.

The Veteran is competent to report on in-service noise exposure, his current symptoms, and the history of those symptoms.  The Veteran has stated that he has experienced ringing in his ears.  As discussed above, tinnitus is a condition that a lay person can describe because it is defined as a subjective noise in the ears.  However, the Veteran has not reported a continuity of symptomatology beginning in service and continuing to the present.  Rather, he claims to have experienced tinnitus all his life.  As just noted, the Board finds his account of continuity to lack credibility.

Based on a review of the evidence, the Board finds that service connection for tinnitus is not warranted.  The probative medical opinions of record find that the Veteran's currently diagnosed tinnitus is not related to his military service.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinnitus is denied.  See 38 U.S.C.A. §5107.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).  

Patellofemoral Pain Syndrome, Right Knee

The Veteran is currently in receipt of a 10 percent rating for right knee patellofemoral syndrome, under Diagnostic Code 5261, effective from October 16, 2008.  He is also currently in receipt of a separate 10 percent rating for slight instability of the right knee under Diagnostic Code 5257, effective from August 17, 2016.

On VA examination in July 2009, the Veteran reported knee pain and tenderness, with over the counter medication providing some relief.  He reported no surgery, and denied wearing a brace on the right knee or using an assistive device, such as a can.  He complained of flare-ups of knee pain upon standing for more than 30 minutes, and claimed that he missed about 10 days of work, due to knee pain.  Range of motion was flexion to 115 degrees and extension to 0 degrees (normal).  There was no additional limitation due to pain, fatigue, weakness, lack of endurance, or loss of coordination following repetitive movement.  On examination, there was evidence of pain, tenderness, and guarding of motion.  There was no fatigue, weakness, lack of endurance, incoordination, painful motion, edema, effusion, instability, redness, heat, or abnormal movement.

On VA examination in January 2013, range of motion testing showed flexion to 140 degrees with pain, and extension to 0 degrees.  No additional limitations were noted with repetitive range of motion testing related to pain, fatigue, incoordination, weakness, or lack of endurance.  Joint stability was noted to be normal.  There was no history noted of patellar subluxation or dislocation.  There was no reported history of a meniscal condition.

On VA examination in July 2015, the Veteran reported flare-ups of right knee pain that comes and goes.  Walking more than 30 minutes, climbing stairs, yard work, standing more than 20 minutes, and lifting more than 50 lbs. would make his right knee pains go to 8/10, lasting about 15 minutes after he relaxes.  This happens about seven times per week, depending on his activities.  Changes of weather and driving more than 1-1.5 hours also cause right knee pain and cramping.  The Veteran reported functional loss from his right knee disability, in that it was hard for him to kneel to wash his car.  Range of motion showed flexion from 0 to 120 degrees, and extension from 120 to 0 degrees.  The Veteran was able to perform repetitive testing with at least three repetitions, and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time because the Veteran had not had repeated use over time and was unable to provide specific details as to actual limitations during repeated use over time.  The examiner also noted that he was unable to say without resort to speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because the Veteran was not experiencing a flare-up and was unable to provide specific detail as to actual limitations during acute flares.

During his most recent VA examination in September 2016, the Veteran reported that he avoids walking and wears a knee brace all the time.  He also takes Ibuprofen for pain, if needed.  He also reported functional impairment, in that he is not able to walk and stand for significant periods of time, and must use his knee brace and a cane for support.  Range of motion testing showed flexion from 0 to 115 degrees and extension from 140 to 0 degrees.  The examiner noted that pain was noted, but it does not result in or cause functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion after three repetitions.  The examiner also noted that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was examined with range of motion x3, but not over time.

The Board finds that there is no basis to assign a rating in excess of 10 percent under Diagnostic Codes 5261 at any time during the appeal.  In this regard, there is no evidence of record showing flexion limited to 30 degrees or extension limited to 15 degrees, even with consideration of pain.  Moreover, as there is no evidence of ankylosis of the right knee, tibia or fibula impairment, dislocated semilunar cartilage or removal of the semilunar cartilage of the left knee, a separate rating under Diagnostic Codes 5256, 5258, 5259 or 5262 is not warranted.  In addition, as there is no evidence on VA examination in September 2016, or at any other time during the appeal of more than slight instability or recurrent subluxation in the right knee, a rating in excess of 10 percent under Diagnostic Code 5261 is also not warranted.

The Board also finds that a rating in excess of 10 percent is not warranted for any period on appeal under DeLuca.  The Veteran has consistently complained of chronic, severe pain in the right knee throughout the appeal period.  Nevertheless, on examination in July 2009, January 2013, July 2015 and September 2016, there was no additional loss of motion found, and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use testing.  Furthermore, although the VA examiners have not specifically noted where the Veteran experiences pain during range of motion testing, there is no evidence on examination that the Veteran's reported pain has resulted in or caused functional impairment.  Furthermore, the examiners have concluded that that it was not possible, without resorting to speculation, to predict whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time or significantly limited functional ability with flare-ups.  The Board notes however, that the Veteran was able to perform forward flexion to no less than 115 degrees, even with pain.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Furthermore, the Board notes that it is evident that the Veteran's functional impairment was already considered with the assignment of the current 10 percent rating which was essentially assigned for painful motion.  Moreover, even with consideration of pain, range of motion of the right knee has not been nearly reduced enough to warrant a rating in excess of 10 percent under any of the applicable diagnostic codes.  Therefore, the Board finds that a rating in excess of 10 percent, based on functional impairment, is also not warranted.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2016). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected right knee disability that is unusual or different from those contemplated by the schedular criteria.  There is no credible evidence that the Veteran's service-connected right knee disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321 (b)(1) is not warranted in this case.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Entitlement to an increased rating for patellofemoral pain syndrome of the right knee is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In accordance with the Board's September 2014 remand directives, the Veteran was afforded his most recent VA examination for his lumbar spine disability in September 2016.  Range of motion testing showed forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 30 degrees.  The examiner noted that there was pain noted on examination, which caused functional loss.  However, there is no indication as to where the Veteran experienced pain during range of motion.  Painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  The Board finds that the July 2009 examiner's findings do not provide sufficient detail to determine the range of motion of the Veteran's lumbar spine, with consideration of pain and functional impairment.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should identify any nerves affected by the lumbar spine disability and severity of that disability.  The examiner should also indicate whether there is any form of ankylosis.  

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

2.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue of entitlement to an increased rating for lumbosacral spine strain with spondylolisthesis and degenerative joint disease.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


